NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


STEVEN BERUBE, DOC #E00847,                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2534
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.



PER CURIAM.

              Affirmed.



KHOUZAM, BLACK, and SALARIO, JJ., Concur.